 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANYandASSOCIATION OF WESTINGHOUSE SALARIED EMPLOYEESCases Nos. R-30,?8 and R-3029.-Decided October 90, 1941Jurisdiction:electrical apparatus manufacturing industry.Investigation and Certification of Representatives:existence of questions-.stipulated; elections necessary.UnitsAppropriatefor CollectiveBargaining:separate units comprising: (1)all employees of the Central District Sales Main Office of the Company inPittsburgh, Pennsylvania, including the sales department, engineering andservice department, all treasury and accounting employees, and general service-employees employed in connection with the Central District Sales Main Office,.but excluding general headquarters employees, any employees of the abovementioned departments who are employed at the Homewood works, super-visory employees, and confidential secretaries to the principal managers; and(2) all employees in the' Research Department of the Company in East Pitts-burgh, Pennsylvania, including shops and maintenance department, draftsmen,clerical employees, and laboratory assistants, but excluding engineers, scientificresearch men, supervisors, and the confidential secretary to the director ofresearch.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. R. W. Allison,of Pittsburgh, Pa., for the Association.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn September 5, 1941, Association of Westinghouse Salaried Employees, herein called the Association, filed with the Regional Director-for the Sixth Region (Pittsburgh, Pennsylvania) an amended peti-ing the representation of the Central District Sales Main Office em-ployees of Westinghouse Electric & Manufacturing Company, Pitts-burgh, Pennsylvania, herein called the Company, and requesting aninvestigation and certification- of representatives pursuant to Section.1The original petition was filed on June 2, 1941.36 N. L.R. B., No. 63.339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.On September 5, 1941, the Association filed a similaramended petition,2 with the Regional Director concerning the repre-sentation of the Research Department employees of the Company atEast Pittsburgh, Pennsylvania.On August 29, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation in each case and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Section 10 (c) (2) of said Rules and Regula-tions, further ordered that the cases be consolidated.On September 12, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theAssociation.Pursuant to notice a hearing was held on September18, 1941, at Pittsburgh, Pennsylvania, before Henry Shore, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Association were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made various rulings with respect to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were made.The rulingsare hereby affirmed.Upon the entire record in the case, the Board mades the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation maintaining a Central District Sales Main Officeat Pittsburgh, Pennsylvania, and a Research Department at East Pitts-burgh, Pennsylvania. It is engaged in the manufacture and sale ofnumerous forms of electrical apparatus for land, sea, and air opera-tion.The raw materials which the Company uses in filling its ordersare secured from numerous States of the United States.During 1940,the total volume of sales of the Company amounted to over $239,-000,000 representing shipments to practically every State of the UnitedStates and a number of foreign countries.At the Central DistrictSalesMain Office the work is of a general office nature involving2 In this case,too, the original petition was filed on June 2, 1941. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 341administrative, clerical, engineering, selling, and service functions.At the Research Department, the Company maintains a complete in-dustrial research laboratory.The work there involves technical engi-neering research with the necessary . supporting clerical and buildingservices.The Company admits that "the Central District Sales MainOffice and the Research Department are part- of the general activityof the Westinghouse Electric & . Manufacturing, Company and aresubject to the jurisdiction of the Board."-II.THE ORGANIZATION INVOLVEDAssociation of Westinghouse Salaried-Employees is a labor organ-ization admitting to membership salaried-employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe. parties stipulated that questions concerning representationhave arisen by reason of the fact that the Company will not recog-nize the Association as the exclusive bargaining representative of theemployees in the claimed units until the Association is certified by theBoard.Two reports prepared by the Regional Director - and intro-duced in evidence show that the Association represents a substantialnumber of employees in each of the units found below to beappropriate.8We find that questions have arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurringin connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.8 The Regional Director reported that with respect to the claimed unit of the CentralDistrict Sales Main Office,the Association submitted 56 membership application cards, 21of which were dated in 1939,8 in 1940, 23 in 1941, and 4 were undated.All of the cardsbore signatures which appeared to be genuine.Forty-nine of the signatures correspondedto names which appeared on the Company'sAugust 20,1941, pay roll,which listed 143employees in the claimed unit.With respect to the claimed unit in the Research Depart-ment of the Company, the petitioner submitted 33 membership application cards,3 of whichwere dated in 1939,7 in 1940, iS in 1941, and 5 were undated.All bore signatures whichappeared to be genuine.Twenty-nine of the signatures corresponded to names whichappeared on the Company'sAugust 20,1941, pay roll,which listed 56 employees in theclaimed unit.N 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITSA. The Central District Sales Main OfficeThe Association contends that all employees of the Central DistrictSales Main Office of the Company in Pittsburgh, Pennsylvania, in-cluding thesalesdepartment, engineering and service department, alltreasury and accounting employees, and general service employees em-ployed in connection with the Central District Sales Main Office, butexcluding general headquarters employees, any employees of theabove-mentioned departments who are employed at the HomewoodWorks, supervisory employees, and confidential secretaries to theprincipal managers, constitute an appropriate unit.The Companytakes no position as to what constitutes an appropriate unit althoughit agrees that the confidential secretaries to the principal managersshould be excluded.We find that all employees of the Central District Sales Main Officeof the Company in Pittsburgh, Pennsylvania, including the sales de-partment, engineering and service department, all treasury and ac-counting employees, and general service employees employed in con-nection with the Central District Sales Main Office, but excluding gen-eral headquarters employees, any employees of the above-mentioneddepartments who are employed at the Homewood Works, supervisoryemployees, and confidential secretaries to the principal managers,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act..B. The research departmentThe Association contends that all employees in the Research De-partment of the Company in East Pittsburgh, Pennsylvania, includ-ing shops and maintenance department, draftsmen, clerical employees,and laboratory assistants, but excluding engineers, scientific researchmen, supervisors, and the confidential secretary to the,director ofresearch, constitute an appropriate unit.The Company takes no posi-tion as to whether or not such a unit is appropriate although it agreesthat the confidential secretary to the director of research should beexcluded.We find that all employees in the Research Department of the Com-pany in East Pittsburgh, Pennsylvania, including shops and mainte-nance department, draftsmen, clerical employees, and laboratory as-sistants, but excluding engineers, scientific research men, supervisors,and the confidential secretary to the director of research, constitute WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 34Aa unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise will effectuate the policies of the Act.VI. TIID DETERMINATION OF REPRESENTATIVESWe find that the questions which havearisen concerning represen-tationcan best be resolved by elections by secret ballot.Thepartiesdesirethat the Company's pay roll of August 20, 1941, be used todetermineeligibility.We do not, however, find any compellingreason todepart from our usual practice and, accordingly, we shalldirect that the employees of the Company eligible to vote in theelectionsshall be those in the appropriate units who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections, subject to such limitations and additions as areset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Pittsburgh, Pennsylvania, within the meaning of Section9 '(c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All employees of the Central District Sales Main Office of theCompany in Pittsburgh, Pennsylvania, including the sales depart-ment, engineering and service department, all treasury and account-ing employees, and general service employees employed in connectionwith the Central District Sales Main Office, but excluding generalheadquarters employees, any employees of the above-mentioned de-partments who are employed at the Homewood Works, supervisoryemployees, and confidential secretaries to the principal managers,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National LaborRelations Act.3.All employees' in the Research Department of the Company inEast Pittsburgh, Pennsylvania, including shops and maintenance de-partment, draftsmen, clerical employees, and laboratory assistants,but excluding engineers, scientific research men, supervisors, and theconfidential secretary to the director of research, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtueof and pursuantto the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, asamended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargainingwith Westinghouse Electric & Manufacturing Company, Pittsburgh,Pennsylvania, an election by secret ballot shall be conducted as earlyas possiblebut not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9,of said Rules and Regulations, among those employees of theCompany who fall within each of the two groups hereinafter setforth who were employed by the Company during the pay-roll periodimmediately preceding the date of this Direction of Elections, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by the Asso-ciation ofWestinghouse Salaried Employees, for the purposes ofcollective bargaining :(a)All employees of the Central District Sales Main Office ofthe Company in Pittsburgh, Pennsylvania, including the sales de-partment, engineering and service department, all treasury and ac-counting employees, and general service employees employed in con-nection with the Central District Sales Main Office, but excludinggeneral headquarters employees, any employees of the above-men-tioned departments who are employed at the' Homewood Works,supervisory employees, and confidential secretaries to the principalmanagers;(b)All employees in the Research Department of the Companyin East Pittsburgh, Pennsylvania, including shops andmaintenancedepartment, draftsmen, clerical employees, and laboratoryassistants,but excluding engineers, scientific research men, supervisors, and theconfidential secretary to the director of research.Mr. GERARD D.REILLYtook no partin the consideration of theaboveDecision and Direction of Elections. [SAME)Triw]AMENDMENT TO DIRECTION OF ELECTIONNovember 11., 1911On October 22, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,1 the election to be held within thirty (30)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania).The Board, having been advised by the RegionalDirector that a'longer period is necessary, hereby amends the Direc-tion of Election issued on October 22, 1941, by striking therefrom thewords "not later than thirty (30) days from the date of this Direction"and substituting therefor the words "not later than fifty (50) daysfrom the date of this Direction of Election."1 36 N. L.R. B., No. 63.36 N. L.R. B., No. 63a.In the Matter of SWIFT SPINNING MILLsandTBxTILEWORKERSORGANIZING COMMITTEECase No. R-457ORDER PERMITTING WITHDRAWAL OF PETITIONOctober 02, 1941The Board having issued a Decision and Directionof Election,dated January 26, 1938,1 and an Amendment to Directionof Elec-tion, dated February 10, 1938,2 in the above-entitled case, and there-after, on October 9,1941, Textile.Workers Union of America, successorto the Textile Workers Organizing Committee, having requested per-mission towithdraw the petition for investigation and certification ofrepresentatives,-and the Board, on October 14, 1941, having given duenotice that on October 21, 1941, or as soon thereafter as might beconvenient, it would permit the withdrawal of the said petition,unlesssufficientcauseto the contrary should then appear, and no objec-tions having been filed with the Board,IT Is HEREBY ORDEREDthat the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.14 N. L.R. B. 1143.2 5 N. L. R.B. 205.36 N. L.R. B., No. 64.345